PER CURIAM.
We have carefully reviewed the record and briefs and given full consideration to argument of counsel. This court recog*131nizes the fact that the welfare of the children is of paramount importance, hut the trial court was apparently satisfied with the state of their welfare, and we are in no position to render any decision relative thereto. As to the proof of grounds for divorce, we will not substitute our judgment for that of the trier of the facts. The evidence being in dispute, we will not disturb the trial court’s findings and determinations.
Affirmed.
JOHNSON, C. J., and RAWLS and SPECTOR, JJ., concur.